                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

THOMAS PETOFF,                                )
                                              )
                       Plaintiff,             )
                                              )
               v.                             )       Case No. 1:18-cv-156
                                              )
MICHAEL HOLMAN, et al.                        )
                                              )
                       Defendants.            )



                                    MEMORANDUM ORDER

       This prisoner civil rights action was received by the Clerk of Court on May 29, 2018 and

was originally referred to the undersigned, then a United States Magistrate Judge, for report and

recommendation in accordance with the Magistrates Act, 28 U.S.C. § 636(b)(1), and the Local

Rules for Magistrate Judges. On January 17, 2019, the case was transferred to the undersigned

in her current capacity as a United States District Judge and referred to United States Magistrate

Judge Richard A. Lanzillo for all further pretrial proceedings.

       On March 5, 2019, Judge Lanzillo issued a Magistrate Judge’s Report and

Recommendation (“R&R”), ECF No. [23], recommending that Plaintiff’s motion for a

preliminary injunction be denied. On March 22, 2019, Judge Lanzillo issued a second R&R,

ECF No. [24], recommending that Defendants’ motion to dismiss be granted and the complaint

be dismissed with prejudice. No objections were filed within the time limits applicable to either

R&R.

       After de novo review of the Complaint and documents in the case, together with the

aforementioned R&Rs, the following order is entered:




                                                  1
       AND NOW, this 10th day of April, 2019;

       IT IS HEREBY ORDERED that Plaintiff’s motion for a preliminary injunction, ECF No.

[22], is DENIED.

       IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss Plaintiff’s Complaint

Pursuant to Federal Rule of Civil Procedure 12(b)(6), ECF No. [16], is GRANTED, and the

Complaint is DISMISSED with prejudice.

       The Reports and Recommendations of United States Magistrate Judge Richard Lanzillo,

dated March 5, 2019 and March 22, 2019, ECF Nos. [23] and [24], are hereby adopted as the

opinions of this Court.

       As there are no further claims or matters pending in this case, the Clerk is directed to

mark this case “CLOSED.”




                                                         /s/ Susan Paradise Baxter
                                                         SUSAN PARADISE BAXTER
                                                         United States District Judge



cc:    Thomas Petoff
       37150068
       NEOCC
       2240 Hubbard Road
       Youngstown, OH 44505

       The Honorable Richard A. Lanzillo
       United States Magistrate Judge




                                                 2
